Citation Nr: 0321961	
Decision Date: 08/29/03    Archive Date: 09/04/03	

DOCKET NO.  97-32 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bladder neck 
hypertrophy.

2.  Entitlement to a disability rating in excess of 20 
percent for brachial plexopathy with myofascial pain syndrome 
on the right.

3.  Entitlement to a disability rating in excess of 20 
percent for brachial plexopathy with myofascial pain syndrome 
on the left.

4.  Entitlement to a disability rating in excess of 20 
percent for lumbar fusion.

5.  Entitlement to an increased (compensable) evaluation for 
ulcer disease with hiatal hernia.  

6.  Entitlement to an increased (compensable) evaluation for 
third metatarsal resection of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from September 1964 
to September 1968 and from July 1981 to November 1996.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1999 at which time it was 
remanded in pertinent part for further development.  The 
requested actions have been accomplished to the extent 
possible and the case has been returned to the Board for 
appellate review.  

For reasons which will be set forth in a remand at the end of 
the decision below, the matters of the veteran's entitlement 
to a disability rating in excess of 20 percent for lumbar 
fusion and to a compensable disability rating for third 
metatarsal resection of the right foot are being deferred 
pending additional action.  




FINDINGS OF FACT

1.  The RO has complied with the notice requirements and the 
duty to assist requirements of current legislation.  

2.  Any current bladder neck hypertrophy bears no causal 
relationship to the veteran's periods of active service.  

3.  More than mild incomplete paralysis of the left upper 
extremity has not been shown by the medical evidence of 
record.  Recent examination showed no definite continuing 
effects of brachial plexopathy of the left upper extremity.

4.  More than mild incomplete paralysis of the right upper 
extremity has not been shown by the recent medical evidence.  
No definite continuing effects of the brachial plexopathy 
involving the upper extremity has been shown by the recent 
medical evidence.  

5.  Recent examination has shown no evidence of current ulcer 
disease with hiatal hernia.  


CONCLUSIONS OF LAW

1.  Bladder neck hypertrophy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

2.  The schedular criteria for an evaluation in excess of 20 
percent for brachial plexopathy with myofascial pain syndrome 
on the left have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 8510 (2002).  

3.  The schedular criteria for an evaluation in excess of 20 
percent for brachial plexopathy with myofascial pain syndrome 
on the right have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 8510 (2002).  

4.  The schedular criteria for a compensable evaluation for 
ulcer disease with hiatal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 7305 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) went into 
effect.  VA has promulgated revised regulations to implement 
these changes in the law.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has been notified of 
the information necessary to substantiate his claims and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain in 
his behalf by means of a March 1977 rating decision, the 
October 1977 statement of the case, a personal hearing held 
before a hearing officer at the VARO in Wichita in December 
1997, a supplemental statement of the case in June 1998, a 
Board remand dated December 1999, a letter from the RO dated 
in December 1999, a rating decision in February 2003, and a 
supplemental statement of the case in February 22003.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159.  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.  

The Board finds that VA has met its duty to assist the 
veteran in the development of his claim under the VCAA.  The 
veteran was afforded a number of specialty examinations in 
2002 addressing the disabilities on appeal.  There is no 
indication of any outstanding medical records that are 
relevant to the appeal.  As noted, the Board remanded the 
claim in December 1999 for additional development and this 
has been accomplished.  

Service Connection for Bladder Neck Hypertrophy.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

"A veteran seeking disability benefits must also 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F. 3d 1351, 1353 (Fed. Cir. 2000).  It is clear 
that "the regulations regarding service connection do not 
require that a veteran must establish service connection 
through medical records alone."  Triplette v. Principi, 
4 Vet. App. 45, 49 (1993), citing Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  It is equally clear, however, 
that the resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on matters requiring 
medical knowledge"),  affirmed sub nom Routen v. West, 142 F. 
3d 1434 (Fed. Cir. 1998), Cert denied, 119 S.Ct. 404 (1998).  

In this matter, a review of the service medical records 
reveals the veteran was seen in late 1994 for an unstable 
bladder.  Notation was made of bladder neck hypertrophy.  In 
his report of medical history made in conjunction with a 
medical board examination in May 1996, complaints included 
frequent or painful urination, although clinical examination 
at that time and at the time of retirement examination in 
June 1996 revealed a normal genitourinary system.  

At the time of general medical examination by VA in February 
1997, no complaints or abnormalities were indicated with 
regard to bladder neck hypertrophy.  

Various examinations accorded the veteran by VA in 2002 were 
without reference to findings indicative of the presence of 
bladder neck hypertrophy.  A VA board-certified neurologist 
reviewed the veteran's records in January 2003.  He expressed 
the opinion that any bladder neck hypertrophy which might be 
present "has absolutely no relationship" to the veteran's 
active service.  The urologist noted that the amount of 
bladder neck hypertrophy found was minimal in degree and not 
a functional cause of symptoms of which the veteran was 
complaining.  

From a review of the entire evidence of record, the Board 
finds no persuasive medical evidence linking any current 
bladder neck hypertrophy to the veteran's active service.  As 
note above, a board-certified urologist reviewed the 
veteran's records in early 2003 and opined that any bladder 
neck hypertrophy present had "absolutely" no relationship to 
the veteran's active service.  There is no medical opinion of 
record to the contrary.  

The only evidence of record linking any current bladder 
hypertrophy to active duty in any way is the veteran's own 
assertion.  He has not indicated that he has received any 
specialized training pertaining to urinary problems and he is 
considered a lay person.  It is well established that as a 
lay person, he is not qualified to render medical opinions 
regarding etiology of disorders, and his opinion is therefore 
of no probative value.  Cromley v. Brown, 7 Vet. App. 376 
(1995); Espiritu v. Derwinski, 1 Vet. App. 492, 495 (1992).  

Since there is no medical evidence of record linking any 
current bladder neck hypertrophy to the veteran's active 
service, the Board finds that the evidence is against the 
claim.  As the evidence is against the claim of entitlement 
to service connection for bladder neck hypertrophy, the 
doctrine of reasonable doubt has no application.  

Increased Ratings.

Disability evaluations are determined by the application of 
the VA's Schedule of Rating disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity 
in civilian occupations generally.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where there is a question as to which two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In this particular case, since the veteran has appealed the 
initial ratings of the disabilities in question, different 
ratings may be assigned for the disability for separate 
periods of time, based on the facts found, a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Entitlement to an Initial Compensable Disability Rating 
For Ulcer Disease with Hiatal Hernia.

At the time of VA general medical examination in February 
1997, shortly after separation from service, the veteran gave 
a past history of peptic ulcers.  These were described as 
asymptomatic at the present time. He was not taking any 
medications at the present time.  The abdomen was flat and 
soft.  Minimal tenderness was noted at the high 
midepigastrium.  There was no guarding or rebound.  There 
were rhythmic bowel sounds and no appreciable organomegaly or 
masses.  The pertinent examination diagnosis was "suggestive" 
gastritis, status post peptic ulcer disease.  

An authorized examination was conducted at an endoscopy 
center in August 2002.  An upper gastrointestinal series 
accorded the veteran at that time found no evidence of 
significant pathology through the entire esophagus.  There 
was no evidence of significant pathology throughout the 
entire stomach and no evidence of pathology in the entire 
examined duodenum.  The impression was normal esophagus, 
normal stomach, and normal duodenum.  

The Rating Schedule provides the following criteria for 
percentage ratings for ulcer disease:  

Severe; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health...60.

Moderately severe;  less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year...40.

Moderate;  Recurring episodes of severe symptoms 2 or 3 times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations...20.

Mild; with recurring symptoms once or twice yearly...10.

38 C.F.R. § 4.114, Diagnostic Code 7305.




The rating schedule also provides criteria for percentage 
ratings for hiatal hernia, as follows:  

Symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other 
symptoms, combinations productive of severe impairment of 
health...60.

Persistently recurrent epigastric stress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health...30.

With two or more of the symptoms for the 30 percent 
evaluation of less severity...10.  

38 C.F.R. § 4.114, Diagnostic Code 7346.

The veteran's service-connected digestive system disorder is 
currently classified for rating purposes as ulcer disease 
with hiatal hernia.  While the rating schedule provides 
separate diagnostic codes for ulcer disease and hiatal 
hernia, VA regulations indicate that the evaluation of the 
same disability or manifestation under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  In this case, the symptoms 
appear to overlap to a great extent and thus it is 
appropriate that the ulcer disease and hiatal hernia are 
evaluated as a single condition, with consideration of the 
manifestations attributable to any or all of the diagnoses. 

As reflected by the above discussion, the medical evidence 
since the veteran's separation from service reveals that his 
ulcer disease has healed and not been symptomatic for the 
time frame since service discharge.  Examination conducted 
shortly after service showed no indication of weight loss or 
other impairment of health.  Recent endoscopic examination, 
to include upper gastrointestinal endoscopy, showed no 
evidence of ulcer disease or hiatal hernia.  The impression 
at that time was normal esophagus, normal stomach, and normal 
duodenum.  In view of the foregoing, the disability warrants 
no more than the compensable rating currently in effect.  

Brachial Plexopathy with Myofascial Pain Syndrome
On the Left and the Right.

A review of the pertinent medical records pertaining to the 
brachial plexopathy revealed that a medical board evaluated 
the veteran's status in May 1996.  The board found that the 
bilateral brachial plexopathy was resolving, although it 
noted the veteran was having difficulty functioning on a 
daily basis with his military unit.  

At the time of examination by VA in February 1997, station 
and gait were described as normal.  Motor examination showed 
decreased proximal muscle strength of the left upper 
extremity, with decreased grip strength of the left hand.  
There was a decrease in pronation and supination movement of 
the left upper extremity, with localized pain at the elbow 
region.  There was also a suggestion of a compression 
neuropathy of the left upper extremity.  The examination 
diagnoses included compression neuropathy of the left upper 
extremity, with possible ulnar distribution at the elbow.  

The veteran was also accorded a neurological examination at 
that time.  He complained of tenderness above both elbows.  
The upper extremities showed no edema, discoloration, change 
in sweating or temperature, or atrophic changes.  Extremity 
tone was normal.  No muscle atrophy was indicated.  In fact, 
he was described as muscular.  There was no atrophy of the 
shoulder girdle.  Upper extremity strength was very limited 
throughout due to decreased effort, perhaps due to pain.  
There was no definite focal weakness.  Upper extremity 
coordination was intact.  Upper extremity range of motion was 
essentially full throughout.  Station and gait were 
essentially unremarkable.  Sensation was somewhat difficult 
to evaluate.  The diagnoses included bilateral brachial 
plexopathy, by history.  It was stated at the present time 
there was no clear clinical evidence for brachial plexopathy.  
The nature of the veteran's symptoms was described as 
unclear.  Reference was made to an element of fibromyalgia 
and there was also a notation of functional overlay.

In June 2002, the veteran was accorded a neurological 
examination by VA.  It was noted he was left handed.  The 
veteran referred to numbness and tingling in the upper 
extremities, especially in the left one.  Examination showed 
no drift of outstretched hands on Barre testing.  Grip 
strength was equal in both hands.  There was no focal 
weakness or atrophy involving the upper extremities.  
Coordination was intact on finger-to-nose testing.  The 
examination impressions included chronic headaches and 
cervical pain and sensory symptoms in the upper limbs due to 
joint disease of the cervical spine with no evidence of 
myelopathy.  Also noted was a history of digital nerve injury 
and of myofascial pain syndrome.

The veteran was also accorded an orthopedic examination by VA 
in June 2002.  The shoulders and the upper extremities 
revealed no evidence of muscle atrophy.  The scapular areas 
in the deltoid muscles looked symmetrical.  The veteran 
displayed good active motion with power in the scapulae.  
Deltoid abduction power against resistance was strong 
bilaterally.  Range of motion in both shoulders was full 
without pain.  The examiner noted there were no definite 
continuing effects from the plexopathy.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123.

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that the use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.  

The upper radicular group affects all shoulder and elbow 
movements.  See 38 C.F.R. § 4.124a, Diagnostic Code 8510.  
That code provides a minimum 20 percent evaluation when there 
is incomplete paralysis of the upper radicular group which is 
mild in degree, whether the major or the minor extremity.  A 
40 percent evaluation is assigned when there is incomplete 
paralysis of the major extremity which is moderate, while a 
30 percent evaluation is assigned for incomplete paralysis of 
the minor extremity which is moderate in degree.  A 
50 percent disability rating is provided when there is 
incomplete paralysis of the major extremity which is severe 
in degree, while a 40 percent rating is assigned when there 
is incomplete paralysis of the minor extremity which is 
severe in degree.  A maximum rating of 70 percent for the 
major extremity is provided when there is complete paralysis, 
with all shoulder and elbow movements lost or severely 
affected, while hand and wrist movements are not affected.  
The maximum rating for the minor extremity is 60 percent.  
38 C.F.R. § 4.124a, Code 8510.

In light of the above, the Board concludes that the veteran 
does not meet the criteria for a higher evaluation than 20 
percent for either extremity under Diagnostic Code 8510, even 
when it is considered in conjunction with 38 C.F.R. §§ 4.40 
and 4.45, in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

For informational purposes the provisions of 38 C.F.R. § 4.40 
indicate the disability of the musculoskeletal system as 
primarily the inability due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in the reductions 
of the normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing, and weight 
bearing are related considerations.

Turning to the facts in this case, there is no showing during 
the appeal period of the presence of symptomatology 
warranting more than a 20 percent rating for either upper 
extremity under Diagnostic Code 8510.  The VA orthopedic 
examination accorded the veteran in June 2002 showed no 
evidence of muscle atrophy involving the shoulders or upper 
extremities.  The scapular areas were symmetrical and the 
deltoid muscles also looked symmetrical.  The veteran 
displayed good active motion with power in the scapulae.  
Range of motion of both shoulders was described as full and 
without pain.  The examiner specifically noted there were no 
definite continuing effects of the plexopathy.  At the time 
of the neurology and peripheral nerves examination several 
days later that same month, grip strength was equal in both 
hands and there was no focal weakness of the upper limbs, 
again, no atrophy was noted.  Coordination was described as 
intact with fingers and nose testing.  

In light of the above, the Board concludes that the veteran 
does not meet the criteria for a higher evaluation than 20 
percent for either extremity under Diagnostic Code 8510.  The 
veteran has been shown to have substantially full use of each 
upper extremity, as reflected by muscle strength, range of 
motion findings, and the like.  Since the preponderance of 
the evidence is against the claim to the extent that it 
weighs against a disability rating greater than 20 percent 
for either upper extremity during the entirety of the rating 
period, there is no doubt to be resolved in the veteran's 
favor, and so the benefit of the doubt doctrine is not for 
application.  


ORDER

Service connection for bladder neck hypertrophy is denied.  

An initial compensable rating for ulcer disease with hiatal 
hernia is denied.

An initial disability rating in excess of 20 percent for 
brachial plexopathy with myofascial pain syndrome on the left 
is denied.

An initial disability rating greater than 20 percent for 
brachial plexopathy with myofascial pain syndrome on the 
right is denied.


REMAND

With regard to the claims for increased ratings for lumbar 
fusion and for third metatarsal resection of the right foot, 
during the pendency of the appeal, VA issued new regulations 
for rating impairment of skin disabilities and for rating low 
back disabilities.  The new regulations for rating back 
disabilities became effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  As for skin disorders, 
the new regulations became effective August 30, 2002.  67 
Fed. Reg. 49,590 (July 31, 2002).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary does so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Consideration 
under the revised schedular criteria has not been undertaken.  
This needs to be accomplished.  

Accordingly, this portion of the case is REMANDED for the 
following:

The RO must provide a supplemental 
statement of the case reflecting 
consideration of both the old and new 
rating criteria pertaining to evaluations 
of skin disorders and low back disorders.  
After the veteran and his representative 
have been given an opportunity to respond 
to the supplemental statement of the 
case, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he receives further notice.  The 
purpose of this REMAND is to comply with 
governing adjudicative procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


